Exhibit 10.1

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 8,
2013, between Vermillion, Inc., a Delaware corporation (the “Company”), and each
purchaser identified on Exhibit A hereto (each, including its successors and
assigns, a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, on the terms and subject to the conditions set forth in this Agreement
and pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings set
forth in this Section 1.1:

“Action” means any action, suit, inquiry, notice of violation, proceeding or
investigation before or by any court, arbitrator, governmental or administrative
agency or regulatory authority (federal, state, county, local or foreign),
including without limitation the Commission.

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

“Agreement” shall have the meaning ascribed to such term in the preamble.

“Auditors” shall have the meaning ascribed to such term in Section 3.11.

“Benefit Plans” shall have the meaning ascribed to such term in Section 3.3.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Closing” shall have the meaning ascribed to such term in Section 2.2.

“Closing Date” shall have the meaning ascribed to such term in Section 2.2.



--------------------------------------------------------------------------------

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Company” shall have the meaning ascribed to such term in the preamble.

“Company IP” shall have the meaning ascribed to such term in Section 3.22(a).

“Company-Owned IP” shall have the meaning ascribed to such term in
Section 3.22(a).

“Company Products” shall have the meaning ascribed to such term in
Section 3.22(a).

“Company Registered Intellectual Property” shall have the meaning ascribed to
such term in Section 3.22(a).

“Disclosure Schedules” shall have the meaning ascribed to such term in ARTICLE
III.

“Effective Date” means the earliest of the date that (a) the initial
Registration Statement has been declared effective by the Commission, (b) all of
the Registrable Securities have been sold pursuant to Rule 144 or may be sold
pursuant to Rule 144 without the requirement for the Company to be in compliance
with the current public information required under Rule 144 and without volume
or manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Registrable Securities is not an
Affiliate of the Company, all of the Registrable Securities may be sold pursuant
to an exemption from registration under Section 4(1) of the Securities Act
without volume or manner-of-sale restrictions and Company counsel has delivered
to such holders a standing written unqualified opinion that resales may then be
made by such holders of the Registrable Securities pursuant to such exemption
which opinion shall be in form and substance reasonably acceptable to such
holders.

“Environmental Laws” shall have the meaning ascribed to such term in
Section 3.17.

“ERISA” shall have the meaning ascribed to such term in Section 3.18(g).

“Evaluation Date” shall have the meaning ascribed to such term in Section 3.10.

 

2



--------------------------------------------------------------------------------

“Except as disclosed in the SEC Reports” shall be construed to mean only those
matters that are reasonably apparent and fairly disclosed in the SEC Reports
(excluding any disclosures set forth in any risk factor section and in any
section relating to forward-looking statements to the extent they are
cautionary, predictive or forward-looking). For purposes of this definition,
“SEC Reports” shall only include SEC Reports filed with or furnished to the
Commission since January 1, 2012.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended.

“FDA” means the U.S. Food and Drug Administration.

“GAAP” shall have the meaning ascribed to such term in Section 3.8.

“Intellectual Property Rights” means (i) worldwide patents, patent applications,
invention disclosures and other rights of invention, filed with any governmental
authority, and all reissues, divisions, renewals, extensions, provisionals,
continuations and continuations-in-part thereof and all reexamined patents or
other applications or patents claiming the benefit of the filing date of any of
the foregoing (collectively, “Patents”); (ii) worldwide (A) registered
trademarks and service marks and registrations and applications for such
registrations, and (B) unregistered trademarks and service marks, trade names,
fictitious business names, corporate names, trade dress, logos, product names
and slogans, including any common law rights; in each case together with the
goodwill associated therewith (collectively, “Trademarks”); (iii) worldwide
(A) registered copyrights in published or unpublished works, mask work rights
and similar rights, including rights created under Sections 901-914 of Title 17
of the United States Code, mask work registrations, and copyright applications
for registration, including any renewals thereof, and (B) any unregistered
copyrightable works and other rights of authorship in published or unpublished
works (collectively, “Copyrights”); (iv) worldwide (A) internet domain names;
(B) website content; (C) telephone numbers; and (D) moral rights and publicity
rights (collectively, “Owned Rights”); (v) any computer program or other
software (irrespective of the type of hardware for which it is intended),
including firmware and other software embedded in hardware devices, whether in
the form of source code, assembly code, script, interpreted language,
instruction sets or binary or object code (including compiled and executable
programs), including any library, component or module of any of the foregoing,
including, in the case of source code, any related images, videos, icons, audio
or other multimedia data or files, data files, and header, development or
compilations tools, scripts, and files (collectively, “Software”), and
(vi) worldwide confidential or proprietary information or trade secrets,
including technical information, inventions and discoveries (whether or not
patentable and whether or not reduced to practice) and improvements thereto,
know-how, processes, discoveries, developments, designs, techniques, plans,
schematics, drawings, formulae, preparations, assays, surface coatings,
diagnostic systems and methods, patterns, compilations, databases, database
schemas, specifications, technical data, inventions, concepts, ideas, devices,
methods, and processes (collectively, “Proprietary

 

3



--------------------------------------------------------------------------------

Information”); and includes any rights to exclude others from using or
appropriating any Intellectual Property Rights, including the rights to sue for
or assets claims against and remedies against past, present or future
infringements or misappropriations of any or all of the foregoing and rights of
priority and protection of interests therein, and any other proprietary,
intellectual property or other rights relating to any or all of the foregoing
anywhere in the world.

“Legend Removal Date” shall have the meaning ascribed to such term in
Section 5.1(c).

“Lien” means any deed of trust, mortgage, pledge, hypothecation, assignment,
deposit or preferential arrangement, right of first refusal, charge,
encumbrance, lien, statutory lien of any kind or nature (including landlord’s,
warehousemen’s, carriers’, mechanics’, suppliers’, materialmen’s, repairmen’s or
other like liens), or other security agreement or security interest of any kind
or nature whatsoever, including any conditional sale or other title retention
agreement and any capital or financing lease having substantially the same
economic effect as any of the foregoing, but excluding any non-exclusive license
of intellectual property and any restriction imposed under applicable securities
laws.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole, or
(ii) the ability of the Company to perform its obligations under the Transaction
Documents.

“Material Contract” shall have the meaning ascribed to such term in
Section 3.13.

“Material IP” shall have the meaning ascribed to such term in Section 3.22(d).

“Material Registered Intellectual Property” shall have the meaning ascribed to
such term in Section 3.22(f).

“Money Laundering Laws” shall have the meaning ascribed to such term in
Section 3.33.

“Nasdaq” means The NASDAQ Stock Market, LLC.

“OFAC” shall have the meaning ascribed to such term in Section 3.34.

“Open Source Materials” shall have the meaning ascribed to such term in
Section 3.22(a).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Principal Purchasers” means Oracle Partners, LP and Oracle Ten Fund Master, LP
(together, “Oracle”) and Jack Schuler and their respective successors and
assigns.

 

4



--------------------------------------------------------------------------------

“Purchase Price” shall have the meaning ascribed to such term in Section 2.1.

“Purchaser Party” shall have the meaning ascribed to such term in Section 5.7.

“Purchasers” shall have the meaning ascribed to such term in the preamble.

“Quest Agreement” shall have the meaning ascribed to such term in
Section 3.22(c).

“Quest Diagnostics” shall have the meaning ascribed to such term in
Section 3.22(c).

“Registered Intellectual Property” means, with respect to any Person, all
worldwide (i) Patents, (ii) registered Trademarks and registrations and
applications related thereto, (iii) registered internet domain names and
telephone numbers, and (iv) registered Copyrights and applications therefor, in
each case that is owned by, registered or filed in the name of, such Person or
any subsidiary of such Person.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Stockholders Agreement and covering the resale by the
Purchasers of the Shares and the Warrant Shares.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.7.

“Securities” means the Shares, the Warrants and the Warrant Shares.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Purchase Price” shall have the meaning ascribed to such term in
Section 2.1.

“Shares” shall have the meaning ascribed to such term in Section 2.1.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the
Closing Date, among the Company and the Purchasers, in the form of Exhibit B
attached hereto.

“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.

 

5



--------------------------------------------------------------------------------

“Third Party Intellectual Property Rights” means, with respect to any Person,
any Intellectual Property Rights owned by, or exclusively licensed by, another
Person (other than by a subsidiary of such first Person or by a Person of which
such first Person is a subsidiary).

“Trading Day” means a day on which the principal Trading Market is open for
trading.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange (or any successors to any of the
foregoing).

“Transaction Documents” means this Agreement, the Warrants, the Stockholders
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

“Transfer Agent” means Well Fargo Shareowner Services, the current transfer
agent of the Company, with a mailing address of Mr. Dan Loeffler, Wells Fargo
Shareowner Services, MAC N9100-030, 1110 Centre Pointe Curve, Suite 101, Mendota
Heights, MN 55120-4100 and a facsimile number of 651-450-4078, and any successor
transfer agent of the Company.

“Warrant Purchase Price” shall have the meaning ascribed to such term in
Section 2.1.

“Warrant Shares” shall have the meaning ascribed to such term in Section 2.1.

“Warrants” shall have the meaning ascribed to such term in Section 2.1.

ARTICLE II.

PURCHASE AND SALE

2.1 Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement, the Company shall issue and sell to the Purchasers, and the
Purchasers shall, severally and not jointly, purchase from the Company: (a) an
aggregate of 8,000,000 shares of Common Stock (collectively, the “Shares”) in
the amounts set forth opposite their respective names on Exhibit A, at a price
per Share equal to $1.46, and for an aggregate purchase price of $11,680,000
(the “Share Purchase Price”); and (b) warrants (the “Warrants”) to purchase an
aggregate of 12,500,000 shares of Common Stock (the “Warrant Shares”) with an
exercise price of $1.46 per share in the amounts set forth opposite their
respective names on Exhibit A hereto, and for a price per Warrant of $0.125 and
an aggregate purchase price of $1,562,500 (the “Warrant Purchase Price” and
together with the Share Purchase Price, the “Purchase Price”).

2.2 Closing. The Company agrees to issue and sell to the Purchasers and, in
consideration of and in express reliance upon the representations, warranties,
covenants, terms and conditions of this Agreement, the Purchasers agree,
severally and not jointly, to purchase the Shares and Warrants. The closing of
the purchase and sale of the Shares and Warrants (the

 

6



--------------------------------------------------------------------------------

“Closing”) shall take place at the offices of Willkie Farr & Gallagher LLP
located at 787 Seventh Avenue, New York, New York, one Business Day following
the satisfaction or waiver of the conditions set forth in Section 2.4, or at
such other time and place or on such date as the Purchasers and the Company may
agree upon (such date is hereinafter referred to as the “Closing Date”). At the
Closing, the entire Purchase Price shall be paid by the Purchasers in cash, by
wire transfer of immediately available funds, to an account previously
designated in writing by the Company against the issuance by the Company of the
Shares and Warrants.

2.3 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:

(i) this Agreement duly executed by the Company;

(ii) the Stockholders Agreement duly executed by the Company;

(iii) a legal opinion of Paul Hastings LLP, counsel to the Company,
substantially in the form of Exhibit C attached hereto;

(iv) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver to each Purchaser, on an expedited basis, a
certificate evidencing the number of Shares set forth opposite such Purchaser’s
name on Exhibit A hereto, registered in the name of such Purchaser;

(v) a Warrant, substantially in the form attached hereto as Exhibit D,
registered in the name of such Purchaser to purchase up to a number of shares of
Common Stock set forth opposite their respective names on Exhibit A hereto (such
Warrant certificate to be delivered as promptly as practicable after the Closing
Date but no in no event more than three Trading Days after the Closing Date);

(vi) the Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Accounting Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (i), (ii), (iv), (v), (vi) and (vii) of Section 2.4(b); and

(vii) the Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents
and the issuance of the Shares and Warrants, certifying the current versions of
the Certificate of Incorporation and Bylaws of the Company and certifying as to
the signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(b) On or prior to the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following:

 

7



--------------------------------------------------------------------------------

(i) this Agreement duly executed by such Purchaser;

(ii) the Stockholders Agreement duly executed by such Purchaser; and

(iii) the Purchase Price by wire transfer to the account specified by the
Company.

2.4 Closing Conditions.

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein (unless as of
a specific date therein in which case they shall be accurate as of such date);

(ii) all obligations, covenants and agreements of each Purchaser required to be
performed at or prior to the Closing Date shall have been performed in all
material respects;

(iii) the delivery by each Purchaser of the items set forth in Section 2.3(b) of
this Agreement; and

(iv) the delivery to the Company’s Board of Directors of a written opinion from
Emerging Growth Equities, Inc. stating that the transactions contemplated hereby
are fair to the Company and the Stockholders from a financial point of view.

(b) The respective obligations of the Purchasers hereunder in connection with
the Closing are subject to the following conditions being met:

(i) the representations and warranties made by the Company in ARTICLE III hereof
qualified as to materiality shall be true and correct as of the date hereof and
the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in ARTICLE III hereof not
qualified as to materiality shall be true and correct in all material respects
as of the date hereof and the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date;

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date, whether under this Agreement or the
other Transaction Documents, shall have been performed;

 

8



--------------------------------------------------------------------------------

(iii) the delivery by the Company of the items set forth in Section 2.3(a) of
this Agreement;

(iv) the Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary or appropriate for consummation of the
purchase and sale of the Shares and the consummation of the other transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect;

(v) no judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents;

(vi) no stop order or suspension of trading shall have been imposed by Nasdaq,
the Commission or any other governmental or regulatory body with respect to
public trading in the Common Stock that is continuing; and

(vii) there shall have been no Material Adverse Effect with respect to the
Company since the date hereof.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Purchasers that, except as set
forth in the schedules delivered herewith (collectively, the “Disclosure
Schedules”):

3.1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all
requisite corporate power and authority to carry on its business as now
conducted and to own its properties. Each of the Company and its Subsidiaries is
duly qualified to do business as a foreign corporation and is in good standing
in each jurisdiction in which the conduct of its business or its ownership or
leasing of property makes such qualification or leasing necessary unless the
failure to so qualify has not had and could not reasonably be expected to have a
Material Adverse Effect. The Company’s Subsidiaries are listed on Schedule 3.1
hereto.

3.2 Authorization; Enforcement. The Company has all corporate right, power and
authority to enter into the Transaction Documents and to consummate the
transactions contemplated hereby and thereby. All corporate action on the part
of the Company, its directors and stockholders necessary for the authorization,
execution, delivery and performance of the Transaction Documents by the Company,
the authorization, sale, issuance and delivery of the Securities contemplated
herein and the performance of the Company’s obligations hereunder and thereunder
has been taken. The Transaction Documents have been (or upon delivery will have
been) duly executed and delivered by the Company and constitute the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with their terms and

 

9



--------------------------------------------------------------------------------

subject to laws of general application relating to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and rules of law governing specific
performance, injunctive relief or other equitable remedies, and to limitations
of public policy.

3.3 Capitalization. Schedule 3.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans; and (d) the number of shares of capital
stock issuable and reserved for issuance pursuant to securities (other than the
Shares) exercisable for, or convertible into or exchangeable for any shares of
capital stock of the Company. All of the issued and outstanding shares of the
Company’s capital stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of pre-emptive rights and were issued in full
compliance with applicable state and federal securities law and any rights of
third parties. All of the issued and outstanding shares of capital stock of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and are owned by the Company, beneficially and of record, subject to no lien,
encumbrance or other adverse claim. No Person is entitled to pre-emptive or
similar statutory or contractual rights with respect to any securities of the
Company. Except as described on Schedule 3.3, there are no outstanding warrants,
options, convertible securities or other rights, agreements or arrangements of
any character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind and except as contemplated
by this Agreement and shares issued to officers, directors, employees, and
consultants pursuant to employee benefit plans (“Benefit Plans”) as disclosed in
the SEC Reports; and, neither the Company nor any of its Subsidiaries is
currently in negotiations or has any commitments for the issuance of any equity
securities of any kind, other than in connection with this Agreement. Except as
described on Schedule 3.3 and except for the Stockholders Agreement and Benefit
Plans, there are no voting agreements, buy-sell agreements, option or right of
first purchase agreements or other agreements of any kind among the Company and
any of the securityholders of the Company relating to the securities of the
Company held by them. Except as described on Schedule 3.3 and except as provided
in the Stockholders Agreement, no Person has the right to require the Company to
register any securities of the Company under the Securities Act, whether on a
demand basis or in connection with the registration of securities of the Company
for its own account or for the account of any other Person. The issuance and
sale of the Shares hereunder will not obligate the Company to issue shares of
Common Stock or other securities to any other Person (other than the Purchasers)
and will not result in the adjustment of the exercise, conversion, exchange or
reset price of any outstanding security. Except as described on Schedule 3.3,
the Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

3.4 Issuance; Reservation of Shares. The issuance of the Shares has been duly
and validly authorized by all necessary corporate and stockholder action, and
the Shares, when issued and paid for pursuant to this Agreement, will be validly
issued, fully paid and non-assessable, and shall be free and clear of all
encumbrances and restrictions (other than as provided in the Transaction
Documents). The issuance of the Warrants has been duly and validly authorized by
all necessary corporate and stockholder action, and the Warrant Shares, when
issued upon the

 

10



--------------------------------------------------------------------------------

due exercise of the Warrants, will be validly issued, fully paid and
nonassessable, and shall be free and clear of all encumbrances (other than as
provided in the Transaction Documents). The Company has reserved, and will
reserve, at all times that the Warrants remain outstanding, such number of
shares of Common Stock sufficient to enable the full exercise of the then
outstanding Warrants.

3.5 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the issuance and sale of the Securities will not
conflict with or result in a breach or violation of any of the terms and
provisions of, or constitute a default under (i) the Company’s Certificate of
Incorporation or the Company’s Bylaws, both as in effect on the date hereof
(true and complete copies of which have been made available to the Purchasers
through the EDGAR system), or (ii)(a) any statute, rule, regulation or order of
any governmental agency or body or any court, domestic or foreign, having
jurisdiction over the Company, any Subsidiary or any of their respective assets
or properties, or (b) any agreement or instrument to which the Company or any
Subsidiary is a party or by which the Company or a Subsidiary is bound or to
which any of their respective assets or properties is subject.

3.6 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
filings that have been made or consents that have been obtained pursuant to the
rules and regulations of Nasdaq, applicable state securities laws and post-sale
filings pursuant to applicable state and federal securities laws which the
Company undertakes to file or obtain within the applicable time periods.

3.7 SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since January 1, 2012 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The Company has not received any letters of comment from the staff
of the Commission that have not been satisfactorily resolved as of the date
hereof.

3.8 Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP,

 

11



--------------------------------------------------------------------------------

and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.

3.9 Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
except as specifically disclosed in a subsequent SEC Report filed prior to the
date hereof: (i) there has been no event, occurrence or development that has had
or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables, accrued expenses and other liabilities incurred
in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or disclosed in filings made with the Commission,
(iii) the Company has not altered its method of accounting in any material
respect or changed its principal registered public accounting firm, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities, except pursuant to existing Company equity
compensation plans. The Company does not have pending before the Commission any
request for confidential treatment of information.

3.10 Internal Controls. The Company is in compliance with the provisions of the
Sarbanes-Oxley Act of 2002 currently applicable to the Company in all material
respects. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that material information relating
to the Company, including the Subsidiaries, is made known to the certifying
officers by others within those entities, particularly during the period in
which the Company’s most recently filed periodic report under the Exchange Act,
as the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed periodic report under the
Exchange Act (such date, the “Evaluation Date”). The Company presented in its
most recently filed periodic report under the Exchange Act the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as such term is defined in Item 308 of Regulation S-K) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls. The Company maintains and will continue to maintain
a standard system of accounting established and administered in accordance with
GAAP and the applicable requirements of the Exchange Act.

 

12



--------------------------------------------------------------------------------

3.11 Accountants. To the Company’s knowledge, each of BDO USA LLP and
PricewaterhouseCoopers LLP (the “Auditors”), which have expressed their opinion
with respect to the Company’s financial statements as of December 31, 2012 and
2011, respectively, and included in the SEC Reports (including the related
notes), is “independent” with respect to the Company within the meaning of
Regulation S-X promulgated by the Commission and has been “independent” within
such meaning at all times since its engagement by the Company. The Company has
made such disclosure of non-audit services performed by the Auditors in its
proxy statements with respect to its annual meetings of its stockholders as is
required under the Exchange Act, Securities Act and the rules and regulations of
the Commission promulgated thereunder, and all such non-audit services have been
approved in advance by the audit committee of the Board of Directors. To the
knowledge of the Company, each of the Auditors are a registered public
accounting firm as required by the Securities Act and the Sarbanes-Oxley Act of
2002 and the corresponding rules and regulations of the Commission promulgated
thereunder.

3.12 Litigation. Except as disclosed in the SEC Reports or on Schedule 3.12,
there are no pending or, to the Company’s knowledge, threatened legal or
governmental proceedings against the Company or any of its subsidiaries, which,
if adversely determined, would be reasonably likely to have a Material Adverse
Effect. There is no action, suit, proceeding, inquiry or investigation before or
by any court, public board or body (including, without limitation, the
Commission) pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its subsidiaries wherein an unfavorable
decision, ruling or finding could adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under Transaction Documents. Neither the Company nor any Subsidiary,
nor any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty except as disclosed in the Company’s
definitive Proxy Statement filed on January 28, 2013. There has not been, and to
the knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

3.13 Material Contracts.

(a) For purposes of this Agreement, “Material Contract” shall mean the following
to which the Company or any Subsidiary is a party or any of their assets are
bound:

(i) any “material contract” (as such term is defined in Item 601(b)(10) of
Regulation S-K of the Securities Act), whether or not filed by the Company with
the Commission;

(ii) any employment or consulting contract (in each case with respect to which
the Company has continuing obligations as of the date hereof) with any current
or former (x) executive officer of the Company, (y) member of the Board of
Directors, or (z) Company employee providing for an annual base salary in excess
of $200,000;

 

13



--------------------------------------------------------------------------------

(iii) any contract providing for indemnification or any guaranty by the Company,
in each case that is material to the Company, other than any contract providing
for indemnification of customers or other Persons pursuant to contracts entered
into in the ordinary course of business;

(iv) any contract that purports to limit in any material respect the right of
the Company (x) to engage in any line of business, or (y) to compete with any
Person or operate in any geographical location;

(v) any contract relating to the disposition or acquisition, directly or
indirectly (by merger or otherwise), by the Company of assets with a fair market
value in excess of $250,000;

(vi) any contract that contains any provision that requires the purchase of all
of the Company’s requirements for a given product or service from a given third
party, which product or service is material to the Company;

(vii) any contract that obligates the Company to conduct business on an
exclusive or preferential basis with any third party;

(viii) any partnership, joint venture or similar contract that is material to
the Company;

(ix) any mortgages, indentures, guarantees, loans or credit agreements, security
agreements or other contracts, in each case relating to indebtedness for
borrowed money, whether as borrower or lender, in each case in excess of
$250,000, other than accounts receivables and payables;

(x) any employee collective bargaining agreement or other contract with any
labor union;

(xi) any other contract under which the Company is obligated to make payment or
incur costs in excess of $250,000 in any year and which is not otherwise
described in clauses (i)–(x) above;

(xii) any contract which is not otherwise described in clauses (i)-(xi) above
that is material to the Company; or

(xiii) any contract relating to material Company IP.

(b) (i) All of the Material Contracts are valid and binding on the Company or
its Subsidiaries, enforceable against it in accordance with its terms, and are
in full force and effect, subject to laws of general application relating to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and rules of
law governing specific performance, injunctive relief or other equitable
remedies, and to limitations of public policy, (ii) neither the Company or any
Subsidiary nor, to the knowledge of the Company, any third party is in violation
of any provision of, or failed to perform any obligation required under the
provisions of, any Material Contract, except as

 

14



--------------------------------------------------------------------------------

disclosed in Schedule 3.13 and (iii) neither the Company or any Subsidiary nor,
to the knowledge of the Company, any third party, is in breach, or has received
written notice of material breach, of any Material Contract, except as disclosed
in Schedule 3.13.

3.14 Transactions with Affiliates. Except as disclosed in the SEC Reports, none
of the officers or directors of the Company and, to the Company’s knowledge,
none of the employees of the Company is presently a party to any transaction
with the Company or any Subsidiary (other than as holders of stock options
and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the Company’s knowledge, any entity in which
any officer, director, or any such employee has a substantial interest or is an
officer, director, trustee or partner.

3.15 Tax Matters. The Company and each Subsidiary has timely prepared and filed
all material tax returns required to have been filed by the Company or such
Subsidiary with all appropriate governmental agencies and timely paid all taxes
shown thereon or otherwise owed by it. The charges, accruals and reserves on the
books of the Company in respect of taxes for all fiscal periods are adequate in
all material respects, and there are no material unpaid assessments against the
Company or any Subsidiary nor, to the Company’s knowledge, any basis for the
assessment of any additional taxes, penalties or interest for any fiscal period
or audits by any federal, state or local taxing authority except for any
assessment which is not material to the Company and its Subsidiaries, taken as a
whole. All taxes and other assessments and levies that the Company or any
Subsidiary is required to withhold or to collect for payment have been duly
withheld and collected and paid to the proper governmental entity or third party
when due. There are no tax liens or claims pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary or any of their
respective assets or property. There are no outstanding tax sharing agreements
or other such arrangements between the Company and any Subsidiary or other
corporation or entity.

3.16 Insurance. The Company and each Subsidiary maintains in full force and
effect insurance coverage that is customary for comparably situated companies
for the business being conducted and properties owned or leased by the Company
and each Subsidiary, and the Company reasonably believes such insurance coverage
to be adequate against all liabilities, claims and risks against which it is
customary for comparably situated companies to insure.

3.17 Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real
property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws; and there is no pending or, to the Company’s knowledge, threatened
investigation that might lead to such a claim; in each case that individually or
in the aggregate could be reasonably expected to result in a Material Adverse
Effect.

 

15



--------------------------------------------------------------------------------

3.18 Labor Relations.

(a) The Company is not a party to or bound by any collective bargaining
agreements or other agreements with labor organizations. The Company has not
violated in any material respect any laws, regulations, orders or contract
terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) (i) There are no labor disputes existing, or to the Company’s knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

(c) The Company is, and at all times has been, in compliance in all material
respects with all applicable laws respecting employment (including laws relating
to classification of employees and independent contractors) and employment
practices, terms and conditions of employment, wages and hours, and immigration
and naturalization. There are no claims pending against the Company before the
Equal Employment Opportunity Commission or any other administrative body or in
any court asserting any violation of Title VII of the Civil Rights Act of 1964,
the Age Discrimination Act of 1967, 42 U.S.C. §§ 1981 or 1983 or any other
federal, state or local law, statute or ordinance barring discrimination in
employment.

(d) Except as disclosed in the SEC Reports, the Company is not a party to, or
bound by, any employment or other contract or agreement that contains any
severance, termination pay or change of control liability or obligation,
including, without limitation, any “excess parachute payment,” as defined in
Section 280G(b) of the Internal Revenue Code.

(e) Each employee benefit plan is in compliance with all applicable law.

(f) Neither the Company nor any of its Subsidiaries have any liabilities,
contingent or otherwise, including, without limitation, liabilities for retiree
health, retiree life, severance or retirement benefits, which are not fully
reflected, to the extent required by GAAP, on the balance sheet of the Company
or fully funded. The term “liabilities” used in the preceding sentence shall be
calculated in accordance with reasonable actuarial assumptions.

(g) Neither the Company nor any of its subsidiaries has (i) terminated any
“employee pension benefit plan” as defined in Section 3(2) of ERISA (as defined
below) under circumstances that present a material risk of the Company or any of
its Subsidiaries incurring any liability or obligation that would be reasonably
likely to have a Material Adverse Effect, or (ii) incurred or expects to incur
any outstanding liability under Title IV of the Employee

 

16



--------------------------------------------------------------------------------

Retirement Income Security Act of 1974, as amended and all rules and regulations
promulgated thereunder (“ERISA”).

3.19 Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree, or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, in each case in any material respect.

3.20 Certificates, Authorities and Permits. The Company and each Subsidiary
possess, in all material respects, adequate certificates, authorities or permits
issued by appropriate governmental agencies or bodies necessary to conduct the
business now operated by it, and neither the Company nor any Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit.

3.21 Title to Assets. The Company and each Subsidiary has good and marketable
title to all real properties and all other properties and assets owned by it, in
each case free from liens, encumbrances and defects that would materially affect
the value thereof or materially interfere with the use made or currently planned
to be made thereof by them; and the Company and each Subsidiary holds any leased
real or personal property under valid and enforceable leases with no exceptions
that would materially interfere with the use made or currently planned to be
made thereof by them.

3.22 Intellectual Property.

(a) Unless otherwise expressly provided herein, the following terms, whenever
used in this Agreement, shall have the meanings ascribed to them in this
Section 3.22(a):

(i) “Company IP” means (i) all Intellectual Property Rights used in the conduct
of the business of the Company as currently conducted by the Company, and
(ii) all other Company-Owned IP.

(ii) “Company-Owned IP” means all Intellectual Property Rights in which the
Company has an ownership interest.

(iii) “Company Registered Intellectual Property” means all Registered
Intellectual Property in which the Company has an ownership interest.

(iv) “Company Products” means, collectively, (i) all products and services that
are currently being marketed, licensed, sold, leased, released, auctioned,
distributed,

 

17



--------------------------------------------------------------------------------

or performed, , by or on behalf of the Company, and (ii) all products or
services currently under development by the Company that the Company is
contractually obligated to develop.

(b) The Company (i) owns and has independently developed or acquired, or
(ii) has the valid right or license (exclusive or non-exclusive, as applicable)
to use, all Company IP. To the Company’s knowledge, the Company IP is sufficient
for the conduct of the business of the Company as currently conducted and as
currently proposed to be conducted by the Company.

(c) The Company has not (i) transferred any ownership interest in any material
Company-Owned IP to any third party other than pursuant to the Strategic
Alliance Agreement dated as of July 22, 2005 between Quest Diagnostics
Incorporated (“Quest Diagnostics”) and the Company (as amended from time to
time, the “Quest Agreement”), (ii) knowingly permitted any material
Company-Owned IP to enter the public domain, or (iii) permitted any material
Company Registered Intellectual Property or application therefor to lapse (other
than through the natural expiration of Registered Intellectual Property at the
end of its maximum statutory term or the abandonment of trademarks or service
marks in the ordinary course of business using reasonable business judgment) and
other than in respect of diagnostic tests or possible diagnostic tests outside
of the Company’s ovarian cancer franchise.

(d) The Company owns and has good title to all Company-Owned IP material to the
Company’s business as currently conducted and as currently proposed to be
conducted by the Company (“Material IP”), free and clear of any Liens (other
than any licenses granted under the Quest Agreement). The Company’s right,
license and interest in and to all material Third Party Intellectual Property
Rights that are licensed, leased or subscribed by the Company are free and clear
of all Liens (excluding restrictions contained in the applicable license, lease
or subscription agreements with such third parties).

(e) None of the execution and delivery or effectiveness of any Transaction
Document, the consummation of the transactions contemplated thereby and the
performance by the Company of its obligations under the Transaction Documents to
which it is a party or signatory, will cause the forfeiture or termination of,
or give rise to a right of forfeiture or termination of, any Company-Owned IP,
impair the right of the Company to use, possess, sell, license or otherwise
commercially exploit any Company-Owned IP or any portion thereof, or result in
the breach of any contract relating to any Company-Owned IP. After the Closing,
all Company-Owned IP will be fully transferable, alienable or licensable by the
Company without additional restriction and without additional payment of any
kind to any third party, subject to any existing license and distribution
agreements with third parties.

(f) Each item of Company Registered Intellectual Property material to the
Company’s business as currently conducted and as currently proposed to be
conducted by the Company (“Material Registered Intellectual Property”) is valid
and subsisting (or, in the case of applications, applied for and pending), all
registration, maintenance and renewal fees currently due in connection with such
Material Registered Intellectual Property have been or will be timely paid, and
all documents, recordations and certificates in connection with such Material
Registered Intellectual Property currently required to be filed have been or
will be timely submitted to the relevant patent, copyright, trademark or other
authorities in the United States or foreign jurisdictions, as the case may be,
for the purposes of prosecuting, maintaining and

 

18



--------------------------------------------------------------------------------

perfecting such Registered Intellectual Property and recording the Company’s
ownership interests therein.

(g) To the knowledge of the Company, there is no unauthorized use, unauthorized
disclosure, infringement or misappropriation of any Company-Owned IP by any
third party, including any employee or contractor, or former employee or
contractor of the Company, and the Company has not initiated any lawsuit,
proceeding, mediation or arbitration for infringement or misappropriation of any
Intellectual Property Right.

(h) The Company has not (i) been sued in any Action (or received any written
notice or, to the knowledge of the Company, of any allegation or threat) that
involves a claim of infringement or misappropriation of any Third Party
Intellectual Property Right or which contests the validity, ownership or right
of the Company to exercise, commercially exploit or otherwise use any
Intellectual Property Right, (ii) received any written communication that puts
the Company on notice of or involves an offer to license or grant any Third
Party Intellectual Property Right or immunities in respect thereof, or
(iii) received any written notice or, to the knowledge of the Company, of any
allegation or threat that questions or contests the validity or enforceability
of any Company-Owned IP, including without limitation any item of Company
Registered Intellectual Property. The Company has not received any written
opinion of legal counsel that any Company Product or the operation of the
business of the Company, as previously or currently conducted, infringes,
violates or misappropriates any Third Party Intellectual Property Rights.

(i) To the knowledge of the Company, the operation of the business of the
Company as such business is currently conducted and, as currently proposed to be
conducted by the Company, including (i) the design, development, manufacturing,
production, reproduction, marketing, licensing, sale, offer for sale,
importation, exportation, distribution, provision, commercial exploitation or
use of any Company Product, and (ii) the Company’s use of any product, device or
process used in the business of the Company as currently conducted and, to the
knowledge of the Company, as currently proposed to be conducted by the Company,
does not and will not infringe or misappropriate any Third Party Intellectual
Property Rights and, to the knowledge of the Company, does not and will not
constitute unfair competition or unfair trade practices under the laws of any
jurisdiction in which the Company conducts business.

(j) None of the Material IP, the Company Products or the Company is subject to
any judicial or governmental Action or outstanding order (i) restricting in any
manner the use, transfer, or licensing by the Company of any Company-Owned IP or
any Company Product, or which may affect the validity, use or enforceability of
any such Company-Owned IP or Company Product, or (ii) restricting the conduct of
the business of the Company in order to accommodate Third Party Intellectual
Property Rights. The Company has not lost any rights to commercially exploit the
Material IP by failure to comply with a rule of a governmental regulatory
authority.

(k) The Company has secured from all of its consultants, employees and
independent contractors who independently or jointly contributed to the
conception, authorship, reduction to practice, creation or development of any
Material IP, a written and executed assignment of all rights, title and
interests in any Intellectual Property Rights in such Company-

 

19



--------------------------------------------------------------------------------

Owned IP, assigning all such third party’s Intellectual Property Rights in such
contribution that the Company does not already own by operation of law, and no
such third party has retained any rights or licenses with respect thereto.

(l) To the Company’s knowledge, no current employee, consultant or independent
contractor, or any former employee, consultant or independent contractor, of the
Company (i) is in violation of any term or covenant of any contract relating to
employment, invention disclosure, invention or Intellectual Property Rights
assignment, non-disclosure or non-competition or any other contract with any
other party by virtue of such employee’s, consultant’s or independent
contractor’s being employed by, or performing services for, the Company or using
trade secrets or proprietary information of others without permission, (ii) has
developed any technology, software, media or other copyrightable, patentable or
otherwise proprietary work for the Company that is subject to any contract under
which such employee, consultant or independent contractor has assigned or
otherwise granted to any third party any rights (including Intellectual Property
Rights) in or to such technology, software or other copyrightable, patentable or
otherwise proprietary work, or (iii) has any right, license, claim or interest
whatsoever in or with respect to any Material IP (or has made or alleged any
such claim or interest in any Material IP).

(m) To the Company’s knowledge, the employment of any employee of the Company or
the use by the Company of the services of any consultant or independent
contractor does not subject the Company to any liability to any third party for
improperly soliciting such employee, consultant or independent contractor to
work for the Company, whether such liability is based on contractual or other
legal obligations to such third party.

(n) The Company has taken commercially reasonable steps to protect and preserve
the confidentiality of all commercially valuable confidential or non-public
information included in the Material IP. All use, disclosure or appropriation of
such information owned by the Company by or to a third party has been pursuant
to the terms of a written confidentiality and/or license agreement or other
legal binding arrangement between the Company and such third party. All use,
disclosure or appropriation of such information by the Company not owned by the
Company has been pursuant to the terms of a written agreement between the
Company and the owner of such information, or is otherwise lawful.

3.23 FDA and Related Matters.

(a) (i) The Company has not failed to file with the relevant regulatory
authorities (including, without limitation, the FDA or any foreign, federal,
provincial, territorial, state or local governmental or regulatory authority
performing functions similar to those performed by the FDA) any required filing,
declaration, listing, registration, report or submission; (ii) all such filings,
declarations, listings, registrations, reports or submissions were in material
compliance with applicable laws appropriate for the stage of product development
when filed; and (iii) no deficiencies have been asserted by any applicable
regulatory authority (including, without limitation, the FDA or any foreign,
federal, provincial, territorial, state or local governmental or regulatory
authority performing functions similar to those performed by the FDA) with
respect to any such filings, declarations, listings, registrations, reports or
submissions that remain unresolved.

 

20



--------------------------------------------------------------------------------

(b) To the Company’s knowledge, with regard to the Company’s products and
product candidates, all of the manufacturing facilities and operations of the
Company and its U.S. and foreign suppliers are in compliance in all material
respects with applicable FDA and comparable regulations, including but not
limited to current good manufacturing practices appropriate for the stage of
product development and laws and standards related to marketing, promotion,
imports and exports, and off-label uses, if applicable.

(c) (i) Any preclinical tests and clinical trials associated with the Company’s
products were, and if still pending are, to the Company’s knowledge, being
conducted in all material respects in accordance with protocols filed with the
appropriate regulatory authorities for each such test or trial and in accordance
with applicable law, and with standard medical and scientific research
procedures; (ii) to the Company’s knowledge, the descriptions in the SEC Reports
of the results of the Company’s clinical studies relating to the Company’s
products and product candidates are, as of the dates of such reports, accurate
in all material respects and fairly present the data derived from such studies;
and following the date of the SEC Reports containing such descriptions, except
as otherwise disclosed in a subsequent SEC Report, the Company has not become
aware of any information that is inconsistent with such clinical study results
or which would otherwise call into question such clinical study results as
described in such SEC Report; (iii) the Company has not received any notices or
other correspondence from the FDA or any committee thereof or from any other
U.S. or foreign government or drug or medical device regulatory agency or review
board requiring or recommending the termination or suspension of any clinical
trials related to the Company’s products and product candidates; and (iv) the
Company has no knowledge of any studies or tests the results of which call into
question the efficacy, safety, or approvability by the FDA or its foreign
equivalents of the products or product candidates of the Company.

(d) There are no current actions by the FDA or any other governmental authority
to revoke, suspend, cancel, modify or withdraw any product approval, clearance,
license, clinical trial, investigation, registration, or other material license
with respect to any of the Company’s products and product candidates and, to the
knowledge of the Company, there are no existing circumstances that would furnish
the basis of such actions.

(e) Neither the Company nor any employee of the Company, nor to the knowledge of
the Company, any Person retained by the Company, has made on behalf of the
Company any material false statements or material omissions in any application
or other submission relating to the Company’s products and product candidates to
the FDA or other governmental authority.

(f) The Company has available all (i) FDA, or its foreign equivalent, inspection
reports, (ii) notices of adverse findings and (iii) warnings, untitled letters,
minutes of meetings or other correspondence from the FDA or other governmental
authorities concerning the Company’s products and product candidates in which
the FDA or such other governmental authority asserted that the operations of the
Company may not be in compliance with applicable laws or that the Company’s
products and product candidates may not be safe, effective or approvable.

 

21



--------------------------------------------------------------------------------

3.24 Compliance with Nasdaq Continued Listing Requirements. The Company is, and
has no reason to believe that it will not, upon the issuance of the Securities
hereunder, continue to be, in compliance with the listing and maintenance
requirements for continued listing on Nasdaq. Assuming the representations and
warranties of the Purchasers set forth in Section 4.2 are true and correct in
all material respects, the consummation of the transaction contemplated by the
Transaction Documents does not contravene the rules and regulations of Nasdaq.
There are no proceedings pending or, to the Company’s knowledge, threatened
against the Company relating to the continued listing of the Common Stock on
Nasdaq and the Company has not received any notice of, nor to the Company’s
knowledge is there any basis for, the delisting of the Common Stock from Nasdaq
except as disclosed in Schedule 3.24.

3.25 Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities and exercise in full
of the Warrants.

3.26 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company or any Subsidiary to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction Documents
except for the amounts owed to Emerging Growth Equities, Ltd. pursuant to the
agreement dated December 4, 2012 as set forth on Schedule 3.26. The Purchasers
shall have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.

3.27 No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.

3.28 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the Shares under the
Securities Act.

3.29 Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in ARTICLE IV, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

 

22



--------------------------------------------------------------------------------

3.30 Form S-3 Eligibility. The Company is eligible to register the resale of the
Securities for resale by the Purchaser on Form S-3 promulgated under the
Securities Act.

3.31 Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

3.32 Foreign Corrupt Practices. Neither the Company nor any Subsidiary, to the
knowledge of the Company or any Subsidiary, any agent or other person acting on
behalf of the Company or any Subsidiary, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company or any
Subsidiary (or made by any person acting on its behalf of which the Company is
aware) which is in violation of law or (iv) violated in any material respect any
provision of FCPA.

3.33 Money Laundering. The operations of the Company and its Subsidiaries are
and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any Subsidiary with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company or any Subsidiary, threatened.

3.34 Office of Foreign Assets Control. Neither the Company nor any Subsidiary
nor, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”).

3.35 Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

3.36 Disclosure. No representation or warranty by the Company in this Agreement
and no statement contained in the SEC Reports or any certificate or other
document furnished or to be furnished to the Purchasers pursuant to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained therein, in
light of the circumstances under which they were made, not misleading.

 

23



--------------------------------------------------------------------------------

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

Each Purchaser, for itself and for no other Purchaser, hereby represents and
warrants as of the date hereof and as of the Closing Date to the Company as
follows (unless as of a specific date therein):

4.1 Organization; Authority. Such Purchaser is either an individual or an entity
duly incorporated or formed, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation with full right,
corporate, partnership, limited liability company or similar power and authority
to enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by such
Purchaser of the transactions contemplated by the Transaction Documents have
been duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

4.2 Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and as of the date hereof it is an “accredited investor” as defined in Rule
501 under the Securities Act. Such Purchaser is not a broker-dealer registered
under Section 15 of the Exchange Act. Each Purchaser is acting alone in its
determination as to whether to invest in the Securities. Each such Purchaser is
not party to any voting agreements or similar arrangements with respect to the
Securities, except the Stockholders Agreement. Each such Purchaser is not a
member of a partnership, limited partnership, syndicate, or other group for the
purpose of acquiring, holding, voting or disposing of the Securities, except as
may have been disclosed to the Company prior to the Closing Date.

4.3 General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

4.4 Purchase Entirely for Own Account. The Securities to be received by such
Purchaser hereunder will be acquired for such Purchaser’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the Securities Act, and such Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same in violation of the Securities Act without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Securities in compliance with applicable federal and state securities
laws. Nothing contained herein shall

 

24



--------------------------------------------------------------------------------

be deemed a representation or warranty by such Purchaser to hold the Securities
for any period of time.

4.5 Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

4.6 Disclosure of Information. Such Purchaser has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Purchaser
acknowledges receipt of copies of the SEC Reports. Neither such inquiries nor
any other due diligence investigation conducted by such Purchaser shall modify,
limit or otherwise affect such Purchaser’s right to rely on the Company’s
representations and warranties contained in this Agreement.

4.7 Restricted Securities. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act
and may not be offered, resold, pledged or otherwise transferred except
(i) pursuant to an exemption from registration under the Securities Act or
pursuant to an effective registration statement in compliance with Section 5
under the Securities Act and (ii) in accordance with all applicable securities
laws of the states of the United States and other jurisdictions.

4.8 Commissions. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or a Purchaser for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Purchaser.

The Company acknowledges and agrees that the representations contained in
ARTICLE IV shall not modify, amend or affect such Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.

ARTICLE V.

OTHER AGREEMENTS OF THE PARTIES

5.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement under the Securities Act or Rule
144, to the Company or to an Affiliate of a Purchaser or in connection with a
pledge as contemplated in Section 5.1(b), the Company may require the transferor
thereof to provide to the Company an opinion of counsel selected by the
transferor and reasonably acceptable to the Company, the form and substance of
which opinion shall be reasonably satisfactory to

 

25



--------------------------------------------------------------------------------

the Company, to the effect that such transfer does not require registration of
such transferred Securities under the Securities Act.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 5.1, of a legend on any of the Securities in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT.

(c) Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 5.1(b) hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares or Warrant Shares pursuant to Rule 144, (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
promptly after the Effective Date if required by the Transfer Agent to effect
the removal of the legend hereunder. If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, or if such Shares or Warrant Shares may be
sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144, or if the Shares or Warrant Shares
may be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 5.1(c), it will, no later than three Trading Days
following the delivery by a Purchaser to the Company or the Transfer Agent of a
certificate representing Shares or Warrant Shares, as the case may be, issued
with a restrictive legend (such third Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Purchaser a certificate representing
such shares that is free from all restrictive and other legends. The Company may
not make any notation on its records or give instructions to the Transfer Agent
that enlarge the

 

26



--------------------------------------------------------------------------------

restrictions on transfer set forth in this Section 5.1. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
Transfer Agent to the Purchaser by crediting the account of the Purchaser’s
prime broker with the Depository Trust Company System as directed by such
Purchaser.

5.2 Furnishing of Information; Public Information. Until the earliest of the
time that (i) no Purchaser owns Securities or (ii) the Warrants have expired,
the Company covenants to maintain the registration of the Common Stock under
Section 12(b) of the Exchange Act and to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.

5.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities or that would be integrated with the offer or
sale of the Securities for purposes of the rules and regulations of Nasdaq such
that it would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

5.4 Securities Laws Disclosure; Publicity. The Company shall (a) by 9:30 a.m.
(New York City time) on the Trading Day immediately following the date hereof,
issue a press release disclosing the material terms of the transactions
contemplated hereby, and (b) file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the Commission within the time
required by the Exchange Act. The Company and each Purchaser shall consult with
each other in issuing any other press releases with respect to the transactions
contemplated hereby, and neither the Company nor any Purchaser shall issue any
such press release nor otherwise make any such public statement without the
prior consent of the Company, with respect to any press release of any
Purchaser, or without the prior consent of the Principal Purchasers, with
respect to any press release of the Company, which consent shall not
unreasonably be withheld or delayed, except if such disclosure is required by
law, in which case the disclosing party shall promptly provide the other party
with prior notice of such public statement or communication.

5.5 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

5.6 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for funding operations or for working capital or other
general corporate purposes.

5.7 Indemnification of Purchasers. Subject to the provisions of this
Section 5.7, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders,

 

27



--------------------------------------------------------------------------------

members, partners, employees and agents (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title), each Person who controls such Purchaser
(within the meaning of Section 15 of the Securities Act and Section 20 of the
Exchange Act), and the directors, officers, shareholders, agents, members,
partners or employees (and any other Persons with a functionally equivalent role
of a Person holding such titles notwithstanding a lack of such title or any
other title) of such controlling persons (each, a “Purchaser Party”) harmless
from any and all losses, liabilities, obligations, claims, contingencies,
damages, costs and expenses, including all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any such Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against the Purchaser Parties
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser Parties,
with respect to any of the transactions contemplated by the Transaction
Documents (unless such action is based upon a breach of such Purchaser Party’s
representations, warranties or covenants under the Transaction Documents or any
agreements or understandings such Purchaser Parties may have with any such
stockholder or any violations by such Purchaser Parties of state or federal
securities laws or any conduct by such Purchaser Parties which constitutes
fraud, gross negligence, willful misconduct or malfeasance of such Purchaser
Party). If any action shall be brought against any Purchaser Party in respect of
which indemnity may be sought pursuant to this Agreement, such Purchaser Party
shall promptly notify the Company in writing, and the Company shall have the
right to assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Purchaser Party. Any Purchaser Party shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Purchaser Party except to the extent that (i) the employment thereof has
been specifically authorized by the Company in writing, (ii) the Company has
failed after a reasonable period of time to assume such defense and to employ
counsel or (iii) in such action there is, in the reasonable opinion of counsel,
a material conflict on any material issue between the position of the Company
and the position of such Purchaser Party, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel. The Company will not be liable to any Purchaser Party under
this Agreement (y) for any settlement by a Purchaser Party effected without the
Company’s prior written consent, which shall not be unreasonably withheld or
delayed; or (z) to the extent, but only to the extent that a loss, claim, damage
or liability is attributable to any Purchaser Party’s breach of any of the
representations, warranties, covenants or agreements made by such Purchaser
Party in this Agreement or in the other Transaction Documents. The
indemnification required by this Section 5.7 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Purchaser Party against the Company or others and any liabilities the Company
may be subject to pursuant to law.

5.8 Reservation of Common Stock. The Company has reserved and the Company shall
continue to reserve and keep available at all times, free of preemptive rights,
a sufficient number of shares of Common Stock for the purpose of enabling the
Company to issue Shares pursuant to this Agreement and Warrant Shares pursuant
to any exercise of the Warrants.

 

28



--------------------------------------------------------------------------------

5.9 Listing of Common Stock. The Company hereby agrees to use reasonable best
efforts to maintain the listing or quotation of the Common Stock on the Trading
Market on which it is currently listed, and, as promptly as practicable
following the Closing, to secure the listing of all of the Shares and Warrant
Shares on such Trading Market. The Company further agrees, if the Company
applies to have the Common Stock traded on any other Trading Market, it will
then include in such application all of the Shares and Warrant Shares, and will
take such other action as is necessary to cause all of the Shares and Warrant
Shares to be listed or quoted on such other Trading Market as promptly as
possible. The Company will then take all action reasonably necessary to continue
the listing or quotation and trading of its Common Stock on a Trading Market and
will comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market. The Purchasers
agree to cooperate in good faith, if necessary, to restructure the transactions
contemplated by the Transaction Documents such that they do not contravene the
rules and regulations of Nasdaq; provided, however, that such restructuring does
not impact the economic interests of the Purchasers contemplated under the
Transaction Documents. The Purchasers agree to provide information reasonably
requested by the Company to comply with this Section 5.9 and Section 3.24.

5.10 Equal Treatment of Purchasers. No consideration (including any modification
of any Transaction Document) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of this Agreement unless
the same consideration is also offered to all of the parties to this Agreement.
For clarification purposes, this provision constitutes a separate right granted
to each Purchaser by the Company and negotiated separately by each Purchaser,
and is intended for the Company to treat the Purchasers as a class and shall not
in any way be construed as the Purchasers acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

5.11 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof, promptly upon request of any Purchaser. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Securities for, sale to the Purchasers at
the Closing under applicable securities or “Blue Sky” laws of the states of the
United States, and shall provide evidence of such actions promptly upon request
of any Purchaser. The Purchaser shall provide any information reasonably
requested by the Company to comply with Section 5.11.

5.12 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Shares and Warrant
Shares pursuant to the Transaction Documents, are unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

5.13 Conduct of Business of the Company Pending the Closing. The Company shall,
during the period from the date of this Agreement until the earlier of (i) the
Closing, or (ii) the

 

29



--------------------------------------------------------------------------------

termination of this Agreement in accordance with the terms hereof, except as
expressly contemplated by the Transaction Documents or as required by applicable
laws or with the prior written consent of the Principal Purchasers, conduct its
business in the ordinary course of business consistent with past practice, and,
to the extent consistent therewith, the Company shall use its reasonable best
efforts to preserve substantially intact its business organization, to keep
available the services of its current officers and employees, to preserve its
present relationships with customers, suppliers, distributors, licensors,
licensees and other Persons having business relationships with it during such
period. Without limiting the generality of the foregoing, between the date of
this Agreement and the Closing, except as otherwise expressly contemplated by
the Transaction Documents or as required by applicable laws, the Company shall
not, without the prior written consent of the Principal Purchasers:

(a) amend or propose to amend its Certification of Incorporation or Bylaws,
except to increase the size of the Board of Directors as contemplated by the
Stockholders Agreement;

(b) (i) split, combine or reclassify any Company securities, (ii) repurchase,
redeem or otherwise acquire, or offer to repurchase, redeem or otherwise
acquire, any Company securities, or (iii) declare, set aside or pay any dividend
or distribution (whether in cash, stock, property or otherwise) in respect of,
or enter into any contract with respect to the voting of, any shares of its
capital stock;

(c) issue, sell, pledge, dispose of or encumber any Company securities, other
than (i) the issuance of shares of Common Stock upon the exercise of any Company
equity award outstanding as of the date of this Agreement in accordance with its
terms, or (ii) the issuance of shares of Common Stock in respect of other equity
compensation awards outstanding under the equity compensation plans as of the
date of this Agreement in accordance with their terms;

(d) make any awards under equity compensation plans or stock incentive plans of
the Company, except for options to such Persons and in such amounts as may be
mutually agreed upon in writing by the Principal Purchasers;

(e) except as required by applicable laws or by any Company employee benefit
plan or contract in effect as of the date of this Agreement, (i) increase the
compensation payable or that could become payable by the Company to directors,
officers or employees, other than increases in compensation made in the ordinary
course of business consistent with past practice, (ii) enter into any new, or
amend in any material respect any existing, employment, severance, retention or
change in control agreement with any of its past or present officers or
employees, (iii) promote any officers or employees, except in connection with
the Company’s annual or quarterly compensation review cycle or as the result of
the termination or resignation of any officer or employee, or (iv) establish,
adopt, enter into, amend, terminate, exercise any discretion under, or take any
action to accelerate rights under any Company employee benefit plans or any
plan, agreement, program, policy, trust, fund or other arrangement that would be
a Company employee benefit plan if it were in existence as of the date of this
Agreement, or make any contribution to any Company employee benefit plan, other
than contributions required by law, the terms of such Company employee benefit
plans as in effect on the date hereof or that are made in the ordinary course of
business consistent with past practice;

 

30



--------------------------------------------------------------------------------

(f) acquire, by merger, consolidation, acquisition of stock or assets, or
otherwise, any business or Person or division thereof or make any loans,
advances or capital contributions to or investments in any Person;

(g) transfer, license, sell, lease or otherwise dispose of any material assets
(whether by way of merger, consolidation, sale of stock or assets, or
otherwise);

(h) repurchase, prepay or incur any material indebtedness for borrowed money or
guarantee any such indebtedness of another Person, issue or sell any debt
securities or options, warrants, calls or other rights to acquire any debt
securities of the Company, guarantee any debt securities of another Person,
enter into any “keep well” or other contract to maintain any financial statement
condition of any other Person or enter into any arrangement having the economic
effect of any of the foregoing, other than in connection with the financing of
ordinary course trade payables consistent with past practice;

(i) enter into, or amend or modify in any material respect, or consent to the
termination of (other than at its stated expiry date), any Material Contract or
any lease with respect to material real estate or any other contract or lease
that, if in effect as of the date hereof would constitute a Material Contract or
lease with respect to material real estate hereunder;

(j) institute, settle or compromise any Actions pending or threatened before any
arbitrator, court or other governmental authority, other than (i) any Action
brought against the Purchasers arising out of a breach or alleged breach of this
Agreement by the Purchasers, and (ii) the settlement of claims, liabilities or
obligations reserved against on the most recent balance sheet of the Company
included in the SEC Reports; provided that the Company shall not settle or agree
to settle any Action which settlement involves a conduct remedy or injunctive or
similar relief or has a restrictive impact on the Company’s business;

(k) make any material change in any method of financial accounting principles or
practices, in each case except for any such change required by a change in GAAP
or applicable laws;

(l) enter into any material agreement, agreement in principle, letter of intent,
memorandum of understanding or similar contract with respect to any joint
venture, strategic partnership or alliance;

(m) abandon, encumber, convey title (in whole or in part), exclusively license
or grant any right or other licenses to Material IP, other than in the ordinary
course of business consistent with past practice, or fail to comply with any
governmental regulatory agency rule that would jeopardize the Company’s ability
to fully exploit the Company IP; or

(n) agree or commit to do any of the foregoing.

5.14 Other Actions. Except as otherwise set forth in this Agreement, from the
date of this Agreement until the earlier to occur of the Closing or the
termination of this Agreement in accordance with the terms hereof, the Company
and the Purchasers shall not, and shall not permit any of their respective
Affiliates to, take, or agree or commit to take, any action that

 

31



--------------------------------------------------------------------------------

would reasonably be expected to, individually or in the aggregate, prevent,
materially delay or materially impede the consummation of the transactions
contemplated by this Agreement.

5.15 Access to Information. From the date of this Agreement until the earlier to
occur of the Closing or the termination of this Agreement in accordance with the
terms hereof, the Company shall afford to the Purchasers and their
representatives reasonable access, at reasonable times and in a manner as shall
not unreasonably interfere with the business or operations of the Company, to
the officers, employees, accountants, agents, properties, offices and other
facilities and to all books, records, contracts and other assets of the Company,
and the Company shall, furnish promptly to the Purchasers such other information
concerning the business and properties of the Company as the Purchasers may
reasonably request from time to time. The Company shall not be required to
provide access to or disclose information where such access or disclosure would
jeopardize the protection of attorney-client privilege or contravene any law (it
being agreed that the parties shall use their commercially reasonable best
efforts to cause such information to be provided in a manner that would not
result in such jeopardy or contravention). No investigation shall affect the
Company’s representations and warranties contained herein, or limit or otherwise
affect the remedies available to the Purchasers pursuant to this Agreement.

ARTICLE VI.

TERMINATION

6.1 Termination. The obligations of the Company, on the one hand, and the
Purchasers, on the other hand, to effect the Closing shall terminate as follows:

(a) Upon the mutual written consent of the Company and the Purchasers;

(b) By the Company if any of the conditions set forth in Section 2.4(a) shall
have become incapable of fulfillment, and shall not have been waived by the
Company;

(c) By a Purchaser (with respect to itself only) if any of the conditions set
forth in Section 2.4(b) shall have become incapable of fulfillment, and shall
not have been waived by the Purchaser; or

(d) By either the Company or any Purchaser (with respect to itself only) if the
Closing has not occurred on or prior to May 31, 2013, provided, however, that
the Principal Purchasers may, in their sole discretion, extend such date to
July 31, 2013 in the event shareholder approval is required;

provided, however, that, except in the case of clause (a) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

6.2 Notice of Termination; Effect of Termination. In the event of termination by
the Company or any Purchaser of its obligations to effect the Closing pursuant
to this ARTICLE VI, written notice thereof shall forthwith be given to the other
Purchasers by the Company and the other Purchasers shall have the right to
terminate their obligations to effect the Closing upon

 

32



--------------------------------------------------------------------------------

written notice to the Company and the other Purchasers. Nothing in this ARTICLE
VI shall be deemed to release any party from any liability for any breach by
such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

ARTICLE VII.

MISCELLANEOUS

7.1 Fees and Expenses. The parties hereto shall pay their own costs and expenses
in connection herewith, except that the Company shall pay the reasonable fees
and expenses of Willkie Farr & Gallagher LLP not to exceed $100,000, regardless
of whether the transactions contemplated hereby are consummated; it being
understood that Willkie Farr & Gallagher LLP has only rendered legal advice to
Oracle and not to the Company or any other Purchaser in connection with the
transactions contemplated hereby, and that each of the Company and each
Purchaser has relied for such matters on the advice of its own respective
counsel. Such expenses shall be paid upon demand. The Company shall reimburse
the Purchasers upon demand for all reasonable out-of-pocket expenses incurred by
the Purchasers, including without limitation reimbursement of attorneys’ fees
and disbursements, in connection with any amendment, modification or waiver of
this Agreement or the other Transaction Documents.

7.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and thereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

7.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature pages attached hereto at or prior to 5:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as follows:

(i) if to the Company, to Vermillion, Inc., 12117 Bee Caves Road, Building
Three, Suite 100, Austin, Texas 78738 (facsimile: 512-439-6980), Attention:
Thomas McLain, with a copy to Paul Hastings LLP, 1117 S. California Ave., Palo
Alto, CA 94304 (facsimile: 650-320-1984), Attention: Robert Claassen; and

(ii) if to the Purchasers, to their respective addresses as set forth on Exhibit
A attached hereto, with a copy to Willkie Farr & Gallagher LLP, 787 Seventh
Avenue, New York, New York 10019 (facsimile 212-728-9592), Attention: Jeffrey
Hochman.

 

33



--------------------------------------------------------------------------------

7.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Principal Purchasers or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.

7.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

7.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Securities, provided that such transferee
agrees in writing to be bound, with respect to the transferred Securities, by
the provisions of the Transaction Documents that apply to the “Purchasers.”

7.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 5.7.

7.8 Governing Law; Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of New York without
regard to the choice of law principles thereof. Each of the parties hereto
irrevocably submits to the exclusive jurisdiction of the courts of the State of
New York located in New York County and the United States District Court for the
Southern District of New York for the purpose of any suit, action, proceeding or
judgment relating to or arising out of this Agreement and the transactions
contemplated hereby. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
Each of the parties hereto irrevocably consents to the jurisdiction of any such
court in any such suit, action or proceeding and to the laying of venue in such
court. Each party hereto irrevocably waives any objection to the laying of venue
of any such suit, action or proceeding brought in such courts and irrevocably
waives any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

7.9 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

 

34



--------------------------------------------------------------------------------

7.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Securities.

7.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

7.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

7.13 Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) any of the other
Transaction Documents, whenever any Purchaser exercises a right, election,
demand or option under a Transaction Document and the Company does not timely
perform its related obligations within the periods therein provided, then such
Purchaser may rescind or withdraw, in its sole discretion from time to time upon
written notice to the Company, any relevant notice, demand or election in whole
or in part without prejudice to its future actions and rights.

7.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

7.15 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance or non-performance of the obligations of any other
Purchaser under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Purchaser pursuant hereof
or thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. Each Purchaser shall be entitled

 

35



--------------------------------------------------------------------------------

to independently protect and enforce its rights, including, without limitation,
the rights arising out of this Agreement or out of the other Transaction
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose. Each Purchaser has been
represented by its own separate legal counsel in its review and negotiation of
the Transaction Documents. The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by any of the Purchasers.

(Signature Pages Follow)

 

36



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

VERMILLION, INC. By:  

/s/ Thomas McLain

Name: Thomas McLain

Title: President and CEO



--------------------------------------------------------------------------------

ORACLE PARTNERS, LP By:  

/s/ Aileen Wiate

Name: Aileen Wiate Title: Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

ORACLE TEN FUND MASTER, LP By:  

/s/ Aileen Wiate

Name: Aileen Wiate Title: Chief Financial Officer

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

FEINBERG FAMILY TRUST By:  

/s/ Adam Usdan

Name: Adam Usdan Title: Trustee

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

/s/ Michael Gordon

Name: Michael Gordon

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

/s/ Larry Mehren

Name: Larry Mehren

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

/s/ Matthew Strobeck

Name: Matthew Strobeck

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

THE SEAMARK FUND L.P. By:  

/s/ John D. Fraser

Name: John D. Fraser Title: Managing Partner,
             Seamark Capital, LP

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

/s/ Jack W. Schuler

Name: Jack W. Schuler

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

TINO HANS SCHULER TRUST By:  

/s/ H. George Schuler

Name: H. George Schuler Title: Trustee

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

TANYA EVE SCHULER TRUST By:  

/s/ H. George Schuler

Name: H. George Schuler Title: Trustee

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

THERESE HEIDI SCHULER TRUST By:  

/s/ H. George Schuler

Name: H. George Schuler Title: Trustee

 

[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF PURCHASERS



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF STOCKHOLDERS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPANY COUNSEL OPINION



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF WARRANT



--------------------------------------------------------------------------------

NEITHER THIS WARRANT, NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
(COLLECTIVELY, THE “SECURITIES”), HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER ANY STATE SECURITIES OR
BLUE SKY LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES OR BLUE SKY LAWS, PURSUANT TO REGISTRATION OR QUALIFICATION OR
EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR
THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE
ISSUER OF THE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER
IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR
BLUE SKY LAWS. THIS WARRANT IS SUBJECT TO TRANSFER RESTRICTIONS SET FORTH IN A
STOCKHOLDERS AGREEMENT, DATED AS OF MAY 8, 2013, COPIES OF WHICH ARE AVAILABLE
WITH THE SECRETARY OF THE ISSUER.

VERMILLION, INC.

WARRANT

 

Warrant No. [    ]   Date of Issuance: May 13, 2013

Vermillion, Inc., a Delaware corporation (the “Company”), hereby certifies that,
for value received, [—], a [—], or its registered assign (the “Holder”), is
entitled to purchase from the Company [•] shares (as adjusted from time to time
as provided in Section 12) of common stock, par value $0.001 per share, of the
Company (the “Common Stock”) (each such share, a “Warrant Share” and all such
shares, the “Warrant Shares”), at an exercise price determined pursuant to
Section 3 (the “Exercise Price”), at any time and from time to time from and
after the 90TH day following the date hereof through and including the date that
is three (3) years following the date of issuance set forth above (the
“Expiration Date”), and subject to the following terms and conditions:

1. Purchase Agreement. This Warrant is one of a series of Warrants
(collectively, the “Warrants”) issued by the Company in connection with that
certain Securities Purchase Agreement, entered into on May 8, 2013 (the
“Purchase Agreement”), by and among the Company and Holder and certain other
Purchasers, and is subject to, and the Company and the Holder shall be bound by,
all the applicable terms, conditions and provisions of the Purchase Agreement.

2. Definitions. In addition to the terms defined elsewhere in this Warrant,
capitalized terms that are not otherwise defined herein shall have the meanings
assigned to such terms in the Purchase Agreement.

3. Exercise Price. This Warrant may be exercised for a price per Warrant Share
equal to $1.46, subject to adjustment from time to time pursuant to Section 12.

4. Registration of Warrant. The Company shall register this Warrant, upon
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the Holder of this Warrant as the absolute owner
hereof for the purpose of any exercise hereof or any distribution to the Holder,
and for all other purposes, absent actual notice to the contrary.



--------------------------------------------------------------------------------

5. Registration of Transfers. Subject to the Holder’s appropriate compliance
with the restrictive legend on this Warrant, the Company shall register the
transfer of any portion of this Warrant in the Warrant Register, upon surrender
of this Warrant, with the Form of Assignment substantially in the form attached
hereto as Attachment B duly completed and signed, to the Company at its address
specified herein. Upon any such registration or transfer, a new Warrant to
purchase Common Stock, in substantially the form of this Warrant (any such new
Warrant, a “New Warrant”), evidencing the portion of this Warrant so transferred
shall be issued to the transferee and a New Warrant evidencing the remaining
portion of this Warrant not so transferred, if any, shall be issued to the
transferring Holder. The acceptance of the New Warrant by the transferee thereof
shall be deemed the acceptance by such transferee of all of the rights and
obligations of a holder of a Warrant.

6. Exercise and Duration of Warrants. This Warrant shall be exercisable by the
registered Holder at any time and from time to time on or after the date hereof
to and including the Expiration Date. At 6:30 p.m., New York City time, on the
Expiration Date, the portion of this Warrant not exercised prior thereto shall
be and become void and of no value. The Company may not call or redeem all or
any portion of this Warrant without the prior written consent of the Holder.

7. Delivery of Warrant Shares.

(a) To effect conversions hereunder, the Holder shall not be required to
physically surrender this Warrant unless the aggregate number of Warrant Shares
represented by this Warrant is being exercised. Upon delivery of an Exercise
Notice substantially in the form attached hereto as Attachment A (an “Exercise
Notice”) to the Company at its address for notice determined as set forth
herein, and upon payment of the applicable Exercise Price multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder, the
Company shall promptly (but in no event later than five (5) trading days after
the Date of Exercise (as defined below)) issue and deliver, or cause its
transfer agent to issue and deliver, to the Holder a certificate for the Warrant
Shares issuable upon such exercise registered in the name of the Holder or its
designee. A “Date of Exercise” means the date on which the Holder shall have
delivered to the Company: (i) an Exercise Notice, appropriately completed and
duly signed, and (ii) payment of the Exercise Price (by certified or official
bank check, intra-bank account transfer or wire transfer) for the number of
Warrant Shares so indicated by the Holder to be purchased.

(b) If by the fifth trading day after a Date of Exercise the Company fails to
deliver the required number of Warrant Shares in the manner required pursuant to
Section 7(a), the Holder will have the right to rescind such exercise.

(c) The Company’s obligations to issue and deliver Warrant Shares in accordance
with the terms hereof are absolute and unconditional, irrespective of any action
or inaction by the Holder to enforce the same, any waiver or consent with
respect to any provision hereof, the recovery of any judgment against any Person
or any action to enforce the same, or any setoff, counterclaim, recoupment,
limitation or termination, or any breach or alleged breach by the Holder or any
other Person of any obligation to the Company or any violation or alleged
violation of law by the Holder or any other Person, and irrespective of any
other circumstance which might otherwise limit such obligation of the Company to
the Holder in connection with the issuance of Warrant Shares. Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity, including a decree of specific performance
and/or injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon exercise of the Warrant as
required pursuant to the terms hereof.

8. Charges, Taxes and Expenses. Issuance and delivery of certificated or
uncertificated shares of Common Stock upon exercise of this Warrant shall be
made without charge to the Holder for

 

-2-



--------------------------------------------------------------------------------

any issue or transfer tax, withholding tax, transfer agent fee, or other
incidental tax or expense in respect of the issuance of such shares, all of
which taxes and expenses shall be paid by the Company; provided, however, that
the Company shall not be required to pay any tax which may be payable in respect
of any transfer involved in the registration of any certificates for Warrant
Shares or Warrants in a name other than that of the Holder. The Holder shall be
responsible for all other tax liability that may arise as a result of holding or
transferring this Warrant or receiving Warrant Shares upon exercise hereof.

9. Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a new Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity (which shall not include a surety bond), if requested.
Applicants for a new warrant under such circumstances shall also comply with
such other reasonable regulations and procedures and pay such other reasonable
third-party costs as the Company may prescribe. If a new warrant is requested as
a result of a mutilation of this Warrant, then the Holder shall deliver this
mutilated Warrant to the Company as a condition precedent to the Company’s
obligation to issue the new warrant.

10. Reservation of Warrant Shares. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of Warrant Shares which are then issuable and deliverable
upon the exercise of this entire Warrant, free from Liens or any other
contingent purchase rights of persons other than the Holder (taking into account
the adjustments and restrictions of Section 12). The Company covenants and
warrants that all Warrant Shares so issuable and deliverable shall, upon
issuance and the payment of the applicable Exercise Price in accordance with the
terms hereof, be duly and validly authorized, issued and fully paid and
non-assessable.

11. Notice of Certain Corporate Action. In case the Company shall propose (a) to
offer to the holders of its Common Stock rights to subscribe for or to purchase
any shares of Common Stock or shares of stock of any class or any other
securities, rights or options, or (b) to effect any reclassification of its
Common Stock (other than a reclassification involving only the subdivision, or
combination, of outstanding shares of Common Stock), or (c) to effect any
capital reorganization, or (d) to effect any Fundamental Transaction (as defined
below), or (e) to effect the liquidation, dissolution or winding up of the
Company or (f) to offer to the holders of its Common Stock the right to have
their shares of Common Stock repurchased or redeemed or otherwise acquired by
the Company, or (g) to take any other action which would require the adjustment
of the Exercise Price and/or the number of Warrant Shares issuable upon exercise
of this Warrant, then in each such case (but without limiting the provisions of
Section 12), the Company shall give to the Holder, a notice of such proposed
action, which shall specify the date on which a record is to be taken for
purposes of such dividend, distribution of offer of rights, or the date on which
such reclassification, reorganization, Fundamental Transaction, liquidation,
dissolution, or winding up is to take place and the date of participation
therein by the holders of Common Stock, if any such date is to be fixed and
shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on the Common Stock. Such notice
shall be so given at least ten (10) Business Days prior to the record date for
determining holders of the Common Stock for purposes of participating in or
voting on such action, or at least ten (10) Business Days prior to the date of
the taking of such proposed action or the date of participation therein by the
holders of Common Stock, whichever shall be the earlier. Such notice shall
specify, in the case of any subscription or repurchase rights, the date on which
the holders of Common Stock shall be entitled thereto, or the date on which the
holders of Common Stock shall be entitled to exchange their Common Stock for
securities or other property deliverable upon any reorganization,
reclassification, Fundamental Transaction or other action, as the case may be.
Such notice shall also state whether the action in question or the record date
is subject to the

 

-3-



--------------------------------------------------------------------------------

effectiveness of a registration statement under the Securities Act or to a
favorable vote of security holders, if either is required, and the adjustment in
Exercise Price and/or number of Warrant Shares issuable upon exercise of this
Warrant as a result of such reorganization, reclassification, Fundamental
Transaction or other action, to the extent then determinable. No such notice
shall be given if the Company reasonably determines that the giving of such
notice would require disclosure of material information which the Company has a
bona fide purpose for preserving as confidential or the disclosure of which
would not be in the best interests of the Company.

12. Certain Adjustments. The number of Warrant Shares issuable upon exercise of
this Warrant is subject to adjustment from time to time as set forth in this
Section 12.

(a) Stock Dividends and Splits. If the Company, at any time while this Warrant
is outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of any Warrants), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of Common Stock any shares of
capital stock of the Company; then in each such case (A) the Exercise Price will
be adjusted by multiplying the Exercise Price then in effect by a fraction, the
numerator of which equals the number of shares of Common Stock outstanding
immediately prior to such event (excluding treasury shares, if any), and the
denominator of which equals the number of shares of Common Stock outstanding
immediately after such event, and (B) the number of Warrant Shares issuable
hereunder shall be concurrently adjusted by multiplying such number by the
reciprocal of such fraction. Such adjustments will take effect (i) if a record
date shall have been fixed for determining the stockholders or security holders,
as applicable, of the Company entitled to receive such dividend, distribution or
issuance by reclassification, as the case may be, immediately after such record
date, (ii) otherwise, immediately after the effective date of such dividend,
distribution, subdivision, combination, or issuance by reclassification, as the
case may be.

(b) Fundamental Transaction. If, at any time while this Warrant is outstanding,
(i) the Company, directly or indirectly, in one or a series of related
transactions, (A) effects any merger or consolidation of the Company with or
into another Person, (B) effects any sale, lease, license, assignment, transfer,
conveyance or other disposition of all or substantially all of its assets,
(C) effects any reclassification, reorganization or recapitalization of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property (except for issuances by reclassification contemplated by
Section 12(a)(iv)), or (D) consummates a stock or share purchase agreement or
other business combination (including a reorganization, recapitalization,
spin-off or scheme of arrangement) with another Person or group of Persons
whereby such other Person or group acquires more than fifty percent (50%) of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or group making or party to, or associated or
affiliated with the other Persons making or party to, such stock or share
purchase agreement or other business combination), or (ii) any, direct or
indirect, purchase offer, tender offer or exchange offer (whether by the Company
or another Person or group of Persons) is completed pursuant to which holders of
Common Stock are permitted to sell, tender or exchange their shares for other
securities, cash or property (each transaction or series of transactions
referred to in clause (i) or (ii) above, a “Fundamental Transaction”); then,
upon any subsequent exercise of this Warrant, the Holder shall have the right to
receive, for each Warrant Share that would have been issuable upon such exercise
immediately prior to the occurrence of such Fundamental Transaction, (1) the
number of shares of common stock of the successor or acquiring corporation or,
if it is the surviving corporation, of the Company, and (2) any additional
consideration (the “Alternate Consideration”) receivable as a result of such
Fundamental Transaction by a holder of the number of shares of Common Stock for
which this

 

-4-



--------------------------------------------------------------------------------

Warrant is exercisable immediately prior to such Fundamental Transaction. For
purposes of any such exercise, the determination of the Exercise Price shall be
appropriately adjusted to apply to such Alternate Consideration based on the
amount and components of Alternate Consideration issuable in respect of one
share of Common Stock in such Fundamental Transaction, and the Board shall
apportion the Exercise Price among the Alternate Consideration in a reasonable
manner reflecting the relative value of any different components of the
Alternate Consideration (substituting the most appropriate market-based measure
for the Trading Market in determining the daily VWAP from time to time for each
component of the Alternate Consideration or, if no market-based measure is
reasonably available for any such component, fixing the daily VWAP of such
component at the value determined by such apportionment, but subject to further
adjustment as provided in this Section 11). If holders of Common Stock are given
any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any exercise of this Warrant
following such Fundamental Transaction. To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new warrant of like
tenor to this Warrant but adjusted to be consistent with the foregoing
provisions and evidencing the Holder’s right to exercise such warrant for the
appropriate number of shares of capital stock and Alternate Consideration, if
any, in exchange for this Warrant. The Company shall ensure that the terms of
any agreement pursuant to which a Fundamental Transaction is effected shall
include terms requiring any such successor or surviving entity to comply with
the provisions of this Section 12(b) and ensuring that this Warrant (or any such
replacement security) will be similarly adjusted upon any subsequent transaction
or series of related transactions analogous to a Fundamental Transaction. “VWAP”
means, for any date, the price determined by the first of the following clauses
that applies: (A) if the Common Stock is then listed or quoted on a trading
market, the daily volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the principal trading market on which
the Common Stock is then listed or quoted as reported by Bloomberg L.P. (based
on a trading day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (B) if prices for the Common Stock are then reported in the “Pink
Sheets” published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported during trading hours, or (C) in all other
cases, the fair market value of a share of Common Stock as determined by an
independent appraiser selected in good faith by the Company’s Board of Directors
and reasonably acceptable to the Holder, the fees and expenses of which shall be
paid by the Company.

(c) Notice of Adjustment. Upon any adjustment of the Exercise Price, and from
time to time upon the request of the Holder, the Company shall furnish to the
Holder the Exercise Price resulting from such adjustment or otherwise in effect
and the number of Warrant Shares then available for purchase under this Warrant,
setting forth in reasonable detail the method of calculation and the facts upon
which such calculation is based.

13. No Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise of this Warrant. In lieu of any fractional shares
which would otherwise be issuable, the Company shall pay the Holder an amount of
cash equal to the product of such fraction multiplied by the closing price of
one share of Common Stock as reported on the principal trading market for the
Common Stock on the Date of Exercise.

14. No Impairment. The Company shall not by any action including, without
limitation, amending its Certificate of Incorporation, any reorganization,
transfer of assets, consolidation, merger, dissolution, issue or sale of
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant, but shall at all times in
good faith assist in the carrying out of all such terms and in the taking of all
such action, as may be necessary or appropriate to protect the rights of the
Holder against impairment. Without limiting the generality of the foregoing, the

 

-5-



--------------------------------------------------------------------------------

Company shall take all such action as may be necessary or appropriate in order
that the Company may validly issue fully paid and nonassessable shares of Common
Stock upon the exercise of this Warrant at the then Exercise Price therefor.

15. No Rights as a Stockholder; Notice to Holder. Nothing contained in this
Warrant shall be construed as conferring upon the Holder the right to vote or to
consent or to receive notice as a stockholder in respect of any meeting of
stockholders for the election of directors of the Company or any other matter,
or any rights whatsoever as a stockholder of the Company.

16. Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or stockholders services business shall be a successor warrant
agent under this Warrant without any further act. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder’s last
address as shown on the Warrant Register.

17. Miscellaneous.

(a) Notices. Any and all notices or other communications or deliveries hereunder
(including any Exercise Notice) shall be in writing and shall be deemed given
and effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number pursuant to
this Section 17(a) prior to 6:30 p.m. (New York City time) on a trading day,
(ii) the next trading day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified
pursuant to this Section 17(a) on a day that is not a trading day or later than
6:30 p.m. (New York City time) on any trading day, (iii) the trading day
following the date of mailing, if sent by nationally recognized overnight
courier service to the street address specified pursuant to this Section 17(a),
or (iv) upon actual receipt by the party to whom such notice is required to be
given. The addresses for such communications shall be as follows:

(i) if to the Company, to:

Vermillion, Inc.

12117 Bee Caves Road, Building 3, Suite 100

Austin, Texas 78738

Attn: Chief Executive Officer

Facsimile: 512-439-6980

with a copy to (which shall not constitute notice to the Company):

Paul Hastings LLP

1117 S. California Ave.

Palo Alto, CA 94304

Attn: Robert Claassen

Facsimile: 650-320-1984

 

-6-



--------------------------------------------------------------------------------

(ii) if to the Holder, to the address, facsimile number or email or street
address appearing on the Warrant Register (which shall initially be the
facsimile number and email and street address set forth for the initial Holder
in the Purchase Agreement);

or to such other address, facsimile number or email address as the Company or
the Holder may provide to the other in accordance with this Section 17(a).

(b) Assignment. Subject to the restrictions on transfer described herein, the
rights and obligations of the Company and the Holder shall be binding upon, and
inure to the benefit of, the successors, assigns, heirs, administrators and
transferees of the parties. The Company shall not have the right directly or
indirectly to assign or transfer this Warrant without the prior written consent
of the Holder, which may be withheld in the Holder’s sole discretion, or as part
of a Fundamental Transaction.

(c) No Third Party Beneficiaries. Nothing in this Warrant shall be construed to
give to any Person other than the Company and the Holder any legal or equitable
right, remedy or cause of action under this Warrant.

(d) Amendments; Waiver. This Warrant may be amended only in writing signed by
the Company and the Holder, and any amendment so effected shall amend each
Warrant issued pursuant to the Purchase Agreement and be binding upon each
holder of such Warrants (provided, however, that any such amendment that
adversely affects any holder or class of holders of such Warrants in a manner
that does not apply uniformly to all holders of such Warrants, as applicable,
shall require the written consent of such adversely affected holders or class).
Any provision of this Warrant may be waived, but only if in writing by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Warrant shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

(e) Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of conflict
of laws.

(f) Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law in any respect, such provision shall be
excluded from this Warrant and the balance of this Warrant shall be construed
and interpreted as if such provision were so excluded and shall be enforceable
in accordance with its remaining terms.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

VERMILLION, INC., a Delaware corporation By:  

 

Name: Its:

[Signature Page – Warrant]



--------------------------------------------------------------------------------

ATTACHMENT A

EXERCISE NOTICE

To Vermillion, Inc.:

The undersigned hereby irrevocably elects to purchase shares (the “Shares”) of
common stock, par value $0.001 per share (“Common Stock”), of Vermillion, Inc.,
a Delaware corporation, pursuant to Warrant No.     , originally issued on
            , 2013 (the “Warrant”). The undersigned elects to utilize the
following manner of exercise:

Shares:

                     Full Exercise of Warrant

                     Partial Exercise of Warrant (in the amount of
                 Shares)

Exercise Price: $            

Manner of Exercise:

                     Certified or Official Bank Check

                     Intra-Bank Account Transfer

                     Wire Transfer

[Please issue a new Warrant for the unexercised portion of the attached Warrant
in the name of the [undersigned]/[the undersigned’s nominee as is specified
below].]

 

Date:  

 

Full Name of Holder*:  

 

Signature of Holder or Authorized Representative:  

 

Name and Title of Authorized Representative†:  

 

Additional Signature of Holder (if jointly held):  

 

Social Security or Tax Identification Number:  

 

Address of Holder:  

 

 

 

 

 

Full Name of Nominee of Holder†:  

 

Address of Nominee of Holder†:  

 

 

 

 

 

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.

† 

If applicable.



--------------------------------------------------------------------------------

ATTACHMENT B

FORM OF ASSIGNMENT

[To be completed and signed only upon transfer of Warrant]

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
                                         the right represented by the attached
Warrant to purchase              shares of Common Stock of Vermillion, Inc., a
Delaware corporation (the “Company”), to which the Warrant relates and appoints
                     as attorney to transfer said right on the books of the
Company with full power of substitution in the premises.

 

Date:  

 

Full Name of Holder*:  

 

Signature of Holder or Authorized Representative:  

 

Name and Title of Authorized Representative†:  

 

Additional Signature of Holder (if jointly held):  

 

Address of Holder:  

 

 

 

 

 

Full Name of Transferee:  

 

Address of Transferee:  

 

 

 

 

 

In the presence of:  

 

 

* 

Must conform in all respects to name of holder as specified on the face of the
Warrant.

† 

If applicable.